 1 VENABLE LLP
   Sarah S. Brooks (SBN 266292)
 2 ssbrooks@venable.com
   2049 Century Park East, Suite 2300
 3 Los Angeles, California 90067
   Telephone: (310) 229-9900
 4 Facsimile: (310) 229-9901
 5 Michael P. Sandonato (Pro Hac Vice)
   msandonato@venable.com
                                  th
 6 1290 Avenue of the Americas, 20 Floor
   New York, New York 10104-3800
 7 Telephone: (212) 218-2100
   Facsimile: (212) 218-2200
 8
   Edmund J. Haughey (Pro Hac Vice)
 9 ehaughey@venable.com
   600 Massachusetts Avenue, NW
10 Washington, DC 20001
   Telephone: (202) 344-4000
11 Facsimile: (202) 344-8300
12 Attorneys for Plaintiff Canon Inc.
13                       UNITED STATES DISTRICT COURT
14                     CENTRAL DISTRICT OF CALIFORNIA
15 CANON INC., a Japanese corporation,       Case No. 2:19-cv-02085-AB-RAO
16               Plaintiff,                  Hon. Rozella A. Oliver
17               v.                          STIPULATED PROTECTIVE
                                             ORDER1
18 LD PRODUCTS, INC., a California
   corporation,
19
                Defendant(s).
20
21
22
23
24
25
26   1
    This Stipulated Protective Order is substantially based on the model protective
27 order provided under Magistrate Judge Rozella A. Oliver’s Procedures.


     48630290
 1      I.      PURPOSES AND LIMITATIONS
 2           Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public
 4 disclosure and from use for any purpose other than prosecuting this litigation may
 5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6 enter the following Stipulated Protective Order. The parties acknowledge that this
 7 Order does not confer blanket protections on all disclosures or responses to
 8 discovery and that the protection it affords from public disclosure and use extends
 9 only to the limited information or items that are entitled to confidential treatment
10 under the applicable legal principles.
11     II.      GOOD CAUSE STATEMENT
12           Plaintiff Canon Inc. (“Canon”) and Defendant LD Products, Inc. (“LD
13 Products”) believe this action is likely to involve trade secrets, customer and
14 pricing lists and other valuable research, development, commercial, financial,
15 technical and/or proprietary information for which special protection from public
16 disclosure and from use for any purpose other than prosecution of this action is
17 warranted. Such confidential and proprietary materials and information consist of,
18 among other things, confidential business or financial information, information
19 regarding confidential business practices, or other confidential research,
20 development, or commercial information (including information implicating
21 privacy rights of third parties), information otherwise generally unavailable to the
22 public, or which may be privileged or otherwise protected from disclosure under
23 state or federal statutes, court rules, case decisions, or common law. Accordingly,
24 to expedite the flow of information, to facilitate the prompt resolution of disputes
25 over confidentiality of discovery materials, to adequately protect information the
26 parties are entitled to keep confidential, to ensure that the parties are permitted
27 reasonable necessary uses of such material in preparation for and in the conduct of


                                                 1
 1 trial, to address their handling at the end of the litigation, and serve the ends of
 2 justice, a protective order for such information is justified in this matter. It is the
 3 intent of the parties that information will not be designated as confidential for
 4 tactical reasons or to avoid embarrassment and that nothing will be so designated
 5 without a good faith belief that it has been maintained in a confidential, non-public
 6 manner, and there is good cause why it should not be part of the public record of
 7 this case.
 8    III.      ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 9              SEAL
10           The parties further acknowledge, as set forth in Section XIV.C, below, that
11 this Stipulated Protective Order does not entitle them to file confidential
12 information under seal; Local Civil Rule 79-5 sets forth the procedures that must
13 be followed and the standards that will be applied when a party seeks permission
14 from the court to file material under seal.
15           There is a strong presumption that the public has a right of access to judicial
16 proceedings and records in civil cases. In connection with non-dispositive motions,
17 good cause must be shown to support a filing under seal. See Kamakana v. City
18 and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
19 Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
20 Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
21 orders require good cause showing), and a specific showing of good cause or
22 compelling reasons with proper evidentiary support and legal justification, must be
23 made with respect to Protected Material that a party seeks to file under seal. The
24 parties’ mere designation of Disclosure or Discovery Material as
25 CONFIDENTIAL does not— without the submission of competent evidence by
26 declaration, establishing that the material sought to be filed under seal qualifies as
27 confidential, privileged, or otherwise protectable—constitute good cause.


                                                 2
 1          Further, if a party requests sealing related to a dispositive motion or trial,
 2 then compelling reasons, not only good cause, for the sealing must be shown, and
 3 the relief sought shall be narrowly tailored to serve the specific interest to be
 4 protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
 5 2010). For each item or type of information, document, or thing sought to be filed
 6 or introduced under seal in connection with a dispositive motion or trial, the party
 7 seeking protection must articulate compelling reasons, supported by specific facts
 8 and legal justification, for the requested sealing order. Again, competent evidence
 9 supporting the application to file documents under seal must be provided by
10 declaration.
11          Any document that is not confidential, privileged, or otherwise protectable
12 in its entirety will not be filed under seal if the confidential portions can be
13 redacted. If documents can be redacted, then a redacted version for public
14 viewing, omitting only the confidential, privileged, or otherwise protectable
15 portions of the document, shall be filed. Any application that seeks to file
16 documents under seal in their entirety should include an explanation of why
17 redaction is not feasible.
18    IV.        DEFINITIONS
19          A.     Action: Canon Inc. v. LD Products, Inc., Case No. 2:19-cv-02085-
20 AB-RAO.
21          B.     Challenging Party: A Party or Non-Party that challenges the
22 designation of information or items under this Order.
23          C.     “CONFIDENTIAL” Information or Items: Information (regardless of
24 how it is generated, stored or maintained) or tangible things that qualify for
25 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
26 the Good Cause Statement.
27


                                                  3
 1         D.     Counsel: Outside Counsel of Record and House Counsel (as well as
 2 their support staff).
 3         E.     Designating Party: A Party or Non-Party that designates information
 4 or items that it produces in disclosures or in responses to discovery as
 5 “CONFIDENTIAL.”
 6         F.     Disclosure or Discovery Material: All items or information,
 7 regardless of the medium or manner in which it is generated, stored, or maintained
 8 (including, among other things, testimony, transcripts, and tangible things), that are
 9 produced or generated in disclosures or responses to discovery in this matter.
10         G.     Expert: A person with specialized knowledge or experience in a
11 matter pertinent to the litigation who has been retained by a Party or its counsel to
12 serve as an expert witness or as a consultant in this Action.
13         H.     House Counsel: Attorneys who are employees of a party to this
14 Action. House Counsel does not include Outside Counsel of Record or any other
15 outside counsel.
16         I.     Non-Party: Any natural person, partnership, corporation, association,
17 or other legal entity not named as a Party to this action.
18         J.     Outside Counsel of Record: Attorneys who are not employees of a
19 party to this Action but are retained to represent or advise a party to this Action
20 and have appeared in this Action on behalf of that party or are affiliated with a law
21 firm which has appeared on behalf of that party, and includes support staff.
22         K.     Party: Any party to this Action, including all of its officers, directors,
23 employees, consultants, retained experts, and Outside Counsel of Record (and their
24 support staffs).
25         L.     Producing Party: A Party or Non-Party that produces Disclosure or
26 Discovery Material in this Action.
27


                                                4
 1          M.     Professional Vendors: Persons or entities that provide litigation
 2 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 3 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 4 and their employees and subcontractors.
 5          N.     Protected Material: Any Disclosure or Discovery Material that is
 6 designated as “CONFIDENTIAL.”
 7          O.     Receiving Party: A Party that receives Disclosure or Discovery
 8 Material from a Producing Party.
 9     V.        SCOPE
10          The protections conferred by this Stipulation and Order cover not only
11 Protected Material (as defined above), but also (1) any information copied or
12 extracted from Protected Material; (2) all copies, excerpts, summaries, or
13 compilations of Protected Material; and (3) any testimony, conversations, or
14 presentations by Parties or their Counsel that might reveal Protected Material.
15          Any use of Protected Material at trial shall be governed by the orders of the
16 trial judge. This Order does not govern the use of Protected Material at trial.
17    VI.        DURATION
18          Once a case proceeds to trial, information that was designated as
19 CONFIDENTIAL or maintained pursuant to this protective order used or
20 introduced as an exhibit at trial becomes public and will be presumptively
21 available to all members of the public, including the press, unless compelling
22 reasons supported by specific factual findings to proceed otherwise are made to the
23 trial judge in advance of use or introduction at the trial. See Kamakana, 447 F.3d
24 at 1180-1181 (distinguishing “good cause” showing for sealing documents
25 produced in discovery from “compelling reasons” standard when merits-related
26 documents are part of court record). Accordingly, the terms of this protective
27 order do not extend beyond the commencement of trial with respect to information


                                                5
 1 used or introduced at trial. However, with respect to all other Protected Material,
 2 the confidentiality obligations imposed by this Order shall remain in effect until a
 3 Designating Party agrees otherwise in writing, the information becomes publicly
 4 available through no action of the Receiving Party, or a court order otherwise
 5 directs.
 6   VII.        DESIGNATING PROTECTED MATERIAL
 7          A.     Exercise of Restraint and Care in Designating Material for Protection
 8 Each Party or Non-Party that designates information or items for protection under
 9 this Order must take care to limit any such designation to specific material that
10 qualifies under the appropriate standards. The Designating Party must designate
11 for protection only those parts of material, documents, items, or oral or written
12 communications that qualify so that other portions of the material, documents,
13 items, or communications for which protection is not warranted are not swept
14 unjustifiably within the ambit of this Order.
15          Mass, indiscriminate, or routinized designations are prohibited. Designations
16 that are shown to be clearly unjustified or that have been made for an improper
17 purpose (e.g., to unnecessarily encumber the case development process or to
18 impose unnecessary expenses and burdens on other parties) may expose the
19 Designating Party to sanctions.
20          If it comes to a Designating Party’s attention that information or items that it
21 designated for protection do not qualify for protection, that Designating Party must
22 promptly notify all other Parties that it is withdrawing the inapplicable designation.
23          B.     Manner and Timing of Designations. Except as otherwise provided in
24 this Order (see, e.g., Section B(a) below), or as otherwise stipulated or ordered,
25 Disclosure or Discovery Material that qualifies for protection under this Order
26 must be clearly designated before the material is disclosed or produced.
27 Designation in conformity with this Order requires:


                                                 6
 1                a.     for information in documentary form (e.g., paper or electronic
 2 documents, but excluding transcripts of depositions or other pretrial or trial
 3 proceedings), that the Producing Party affix at a minimum, the legend
 4 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 5 contains protected material. If only a portion or portions of the material on a page
 6 qualifies for protection, the Producing Party also must clearly identify the
 7 protected portion(s) (e.g., by making appropriate markings in the margins).
 8                A Party or Non-Party that makes original documents available for
 9 inspection need not designate them for protection until after the inspecting Party
10 has indicated which documents it would like copied and produced. During the
11 inspection and before the designation, all of the material made available for
12 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
13 identified the documents it wants copied and produced, the Producing Party must
14 determine which documents, or portions thereof, qualify for protection under this
15 Order. Then, before producing the specified documents, the Producing Party must
16 affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
17 If only a portion or portions of the material on a page qualifies for protection, the
18 Producing Party also must clearly identify the protected portion(s) (e.g., by making
19 appropriate markings in the margins).
20                b.     for testimony given in depositions, that the Designating Party
21 identify in writing the portions of the transcript that set forth Confidential
22 Information within twenty days after the deposition transcript becomes available.
23 Prior to the expiration of the twenty-day period, the entirety of the deposition
24 transcript shall be treated as having been designated as CONFIDENTIAL.
25                c.     for information produced in a form other than as a document
26 and for any other tangible items, that the Producing Party affix in a prominent
27 place on the exterior of the container or containers in which the information is


                                                7
 1 stored the legend “CONFIDENTIAL.” If only a portion or portions of the
 2 information warrants protection, the Producing Party, to the extent practicable,
 3 shall identify the protected portion(s).
 4          C.     Inadvertent Failure to Designate. If timely corrected, an inadvertent
 5 failure to designate qualified information or items does not, standing alone, waive
 6 the Designating Party’s right to secure protection under this Order for such
 7 material. Upon timely correction of a designation, the Receiving Party must make
 8 reasonable efforts to assure that the material is treated in accordance with the
 9 provisions of this Order.
10 VIII.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
11          A.     Timing of Challenges. Any party or Non-Party may challenge a
12 designation of confidentiality at any time that is consistent with the Court’s
13 Scheduling Order.
14          B.     Meet and Confer. The Challenging Party shall initiate the dispute
15 resolution process under Local Rule 37.1 et seq.
16          C.     The burden of persuasion in any such challenge proceeding shall be
17 on the Designating Party. Frivolous challenges, and those made for an improper
18 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
19 parties) may expose the Challenging Party to sanctions. Unless the Designating
20 Party has waived or withdrawn the confidentiality designation, all parties shall
21 continue to afford the material in question the level of protection to which it is
22 entitled under the Designating Party’s designation until the Court rules on the
23 challenge.
24    IX.        ACCESS TO AND USE OF PROTECTED MATERIAL
25          A.     Basic Principles. A Receiving Party may use Protected Material that
26 is disclosed or produced by another Party or by a Non-Party in connection with this
27 Action only for prosecuting, defending, or attempting to settle this Action. Such


                                                8
 1 Protected Material may be disclosed only to the categories of persons and under
 2 the conditions described in this Order. When the Action has been terminated, a
 3 Receiving Party must comply with the provisions of Section XV below.
 4         Protected Material must be stored and maintained by a Receiving Party at a
 5 location and in a secure manner that ensures that access is limited to the persons
 6 authorized under this Order.
 7         B.    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 8 otherwise ordered by the Court or permitted in writing by the Designating Party, a
 9 Receiving Party may disclose any information or item designated
10 “CONFIDENTIAL” only to the individuals listed below. Any disclosure shall be
11 limited to the information, documents, and/or things which outside counsel
12 believes are reasonably necessary for such individuals to assist in this Action.
13               a.     The Receiving Party’s Outside Counsel of Record in this
14 Action, as well as the employees or support staff of said Outside Counsel of
15 Record to whom it is reasonably necessary to disclose the information for this
16 Action;
17               b.     Experts (as defined in this Order) of the Receiving Party to
18 whom disclosure is reasonably necessary for this Action and who have signed the
19 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
20               c.     The Court and its personnel;
21               d.     Court reporters, translators, and their staff;
22               e.     Professional jury or trial consultants, mock jurors, and
23 Professional Vendors to whom disclosure is reasonably necessary for this Action
24 and who have signed the “Acknowledgment and Agreement to be Bound” (Exhibit
25 A);
26               f.     Deponents or other witnesses who authored or previously
27 received a document containing the information or a custodian or other person who


                                                9
 1 otherwise possessed or knew the information, or an employee of the Producing
 2 Party who was employed by the Producing Party at the time the information was
 3 produced or disclosed to the Receiving Party;
 4                g.    During their depositions, witnesses, and attorneys for witnesses,
 5 in the Action to whom disclosure is reasonably necessary provided: (i) the
 6 deposing party requests that the witness sign the “Acknowledgment and
 7 Agreement to Be Bound” (Exhibit A); and (ii) they will not be permitted to keep
 8 any confidential information unless they sign the “Acknowledgment and
 9 Agreement to Be Bound,” unless otherwise agreed by the Designating Party, or
10 ordered by the Court. Pages of transcribed deposition testimony or exhibits to
11 depositions that reveal Protected Material may be separately bound by the court
12 reporter and may not be disclosed to anyone except as permitted under this
13 Stipulated Protective Order;
14                h.    Any mediator or settlement officer, and their supporting
15 personnel, mutually agreed upon by any of the parties engaged in settlement
16 discussions, who have signed the “Acknowledgment and Agreement to be Bound”
17 (Exhibit A);
18                i.    The individuals listed in items (i) through (iii) below, provided
19 such additional individuals have read this Stipulation and Protective Order in
20 advance of disclosure and signed the “Acknowledgement and Agreement to be
21 Bound” (Exhibit A), which shall be retained in the files of outside counsel:
22                      i)    Up to three in-house legal and patent personnel from
23 Canon and up to three in-house legal and patent personnel from LD Products, who
24 are responsible for and/or working directly in the prosecution or defense of this
25 Action;
26                      ii)   Up to three corporate representatives (e.g., officers,
27 directors, or employees) of Canon and up to three corporate representatives (e.g.,


                                              10
 1 officers, directors, or employees) of LD Products, who have been charged with the
 2 responsibility for making business decisions dealing directly with the litigation of
 3 this Action;
 4                        iii)   Up to three technical personnel from Canon and up to
 5 three technical personnel from LD Products, who need to be consulted by outside
 6 counsel in the discretion of such counsel, in preparation for proceedings in this
 7 Action; and,
 8                  j.    Such other individuals as the Parties may stipulate.
 9           The parties may designate especially sensitive Confidential Information as
10 being produced for ATTORNEYS’ EYES ONLY. Examples of Confidential
11 Information suitable for designation as ATTORNEYS’ EYES ONLY may include
12 detailed technical information, sales or pricing information, customer or supplier
13 information, or other material, provided such information or material is of an
14 especially sensitive nature. This designation shall be made in good faith. Where
15 the marking or designation of documents, testimony, pleadings, or things is
16 required, a legend bearing the words “ATTORNEYS’ EYES ONLY” or its
17 equivalent shall be used in addition to the legend bearing the word
18 “CONFIDENTIAL.” Confidential Information which is designated
19 ATTORNEYS’ EYES ONLY may only be disclosed to those persons described
20 above in Sections IX.B(a), (b), (c), (d), (e), (f), (g), (h), or (j).
21      X.        PROTECTED MATERIAL SUPOENAED OR ORDERED
22                PRODUCED IN OTHER LITIGATION
23           If a Party is served with a subpoena or a court order issued in other litigation
24 that compels disclosure of any information or items designated in this Action as
25 “CONFIDENTIAL,” that Party must:
26           1.     promptly notify in writing the Designating Party. Such notification
27                  shall include a copy of the subpoena or court order;


                                                  11
 1          2.     promptly notify in writing the party who caused the subpoena or order
 2                 to issue in the other litigation that some or all of the material covered
 3                 by the subpoena or order is subject to this Protective Order. Such
 4                 notification shall include a copy of this Stipulated Protective Order;
 5                 and
 6          3.     cooperate with respect to all reasonable procedures sought to be
 7                 pursued by the Designating Party whose Protected Material may be
 8                 affected.
 9          If the Designating Party timely seeks a protective order, the Party served
10 with the subpoena or court order shall not produce any information designated in
11 this action as “CONFIDENTIAL” before a determination by the court from which
12 the subpoena or order issued, unless the Party has obtained the Designating Party’s
13 permission. The Designating Party shall bear the burden and expense of seeking
14 protection in that court of its confidential material and nothing in these provisions
15 should be construed as authorizing or encouraging a Receiving Party in this Action
16 to disobey a lawful directive from another court.
17    XI.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
18               PRODUCED IN THIS LITIGATION
19          A.     The terms of this Order are applicable to information produced by a
20 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
21 produced by Non-Parties in connection with this litigation is protected by the
22 remedies and relief provided by this Order. Nothing in these provisions should be
23 construed as prohibiting a Non-Party from seeking additional protections.
24          B.     In the event that a Party is required, by a valid discovery request, to
25 produce a Non-Party’s confidential information in its possession, and the Party is
26 subject to an agreement with the Non-Party not to produce the Non-Party’s
27 confidential information, then the Party shall:


                                                 12
 1          1.     promptly notify in writing the Requesting Party and the Non-Party
 2                 that some or all of the information requested is subject to a
 3                 confidentiality agreement with a Non-Party;
 4          2.     promptly provide the Non-Party with a copy of the Stipulated
 5                 Protective Order in this Action, the relevant discovery request(s), and
 6                 a reasonably specific description of the information requested; and
 7          3.     make the information requested available for inspection by the Non-
 8                 Party, if requested.
 9          C.     If the Non-Party fails to seek a protective order from this court within
10 14 days of receiving the notice and accompanying information, the Receiving
11 Party may produce the Non-Party’s confidential information responsive to the
12 discovery request. If the Non-Party timely seeks a protective order, the Receiving
13 Party shall not produce any information in its possession or control that is subject
14 to the confidentiality agreement with the Non-Party before a determination by the
15 court. Absent a court order to the contrary, the Non-Party shall bear the burden
16 and expense of seeking protection in this court of its Protected Material.
17   XII.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18          If a Receiving Party learns that, by inadvertence or otherwise, it has
19 disclosed Protected Material to any person or in any circumstance not authorized
20 under this Stipulated Protective Order, the Receiving Party must immediately (1)
21 notify in writing the Designating Party of the unauthorized disclosures, (2) use its
22 best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform
23 the person or persons to whom unauthorized disclosures were made of all the terms
24 of this Order, and (4) request such person or persons to execute the
25 “Acknowledgment and Agreement to be Bound” that is attached hereto as
26 Exhibit A.
27


                                                13
 1 XIII.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2              PROTECTED MATERIAL
 3         In the event that information which a party believes is entitled to protection
 4 as Confidential Information is inadvertently produced or disclosed without the
 5 proper designation hereunder, the Producing Party may notify the Receiving Party,
 6 and the Receiving Party shall thereafter treat the information as Confidential
 7 Information. If, prior to receiving such notice, the Receiving Party has
 8 disseminated the Confidential Information to individuals not authorized to receive
 9 it hereunder, it shall make a reasonable effort to retrieve the Confidential
10 Information or to otherwise assure that the recipient(s) maintain confidentially of
11 the Confidentially Information, but shall have no other responsibility or obligation
12 in respect to the information disseminated.
13          Pursuant to Federal Rule of Evidence 502(d) and Fed. R. Civ. P. 26(b)(5),
14 the parties agree that the inadvertent production of privileged or attorney work
15 product documents does not constitute a waiver of the privilege or immunity.
16 When a producing party gives notice that certain inadvertently produced material is
17 subject to a claim of privilege or other protection, the obligations of the receiving
18 party set forth under Fed. R. Civ. P. 26(b)(5)(B) shall apply. The parties agree that
19 documents and things withheld from discovery on the basis of attorney-client
20 privilege or work product immunity created after the date of the filing of the
21 Complaint on March 20, 2019, need not be logged on a privilege log.
22 XIV.         MISCELLANEOUS
23         A.     Right to Further Relief. Nothing in this Order abridges the right of any
24 person to seek its modification by the Court in the future.
25         B.     Right to Assert Other Objections. By stipulating to the entry of this
26 Protective Order, no Party waives any right it otherwise would have to object to
27 disclosing or producing any information or item on any ground not addressed in


                                               14
 1 this Stipulated Protective Order. Similarly, no Party waives any right to object on
 2 any ground to use in evidence of any of the material covered by this Protective
 3 Order.
 4         C.     Filing Protected Material. A Party that seeks to file under seal any
 5 Protected Material must comply with Civil Local Rule 79-5. Protected Material
 6 may only be filed under seal pursuant to a court order authorizing the sealing of the
 7 specific Protected Material at issue. If a Party's request to file Protected Material
 8 under seal is denied by the Court, then the Receiving Party may file the
 9 information in the public record unless otherwise instructed by the Court.
10   XV.        FINAL DISPOSITION
11         Final disposition shall be deemed to be the later of (1) dismissal of all claims
12 and defenses in this Action, with or without prejudice; and (2) final judgment
13 herein after the completion and exhaustion of all appeals, rehearings, remands,
14 trials, or reviews of this Action, including the time limits for filing any motions or
15 applications for extension of time pursuant to applicable law. After the final
16 disposition of this Action, within sixty (60) days of a written request by the
17 Designating Party, each Receiving Party must return all Protected Material to the
18 Producing Party or destroy such material. As used in this subdivision, “all
19 Protected Material” includes all copies, abstracts, compilations, summaries, and
20 any other format reproducing or capturing any of the Protected Material. Whether
21 the Protected Material is returned or destroyed, the Receiving Party must submit a
22 written certification to the Producing Party (and, if not the same person or entity, to
23 the Designating Party) by the 60 day deadline that (1) identifies (by category,
24 where appropriate) all the Protected Material that was returned or destroyed and
25 (2) affirms that the Receiving Party has not retained any copies, abstracts,
26 compilations, summaries or any other format reproducing or capturing any of the
27 Protected Material. Notwithstanding this provision, Counsel are entitled to retain


                                               15
 1 an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 2 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 3 reports, attorney work product, and consultant and expert work product, even if
 4 such materials contain Protected Material. Any such archival copies that contain
 5 or constitute Protected Material remain subject to this Protective Order as set forth
 6 in Section VI.
 7 XVI.       VIOLATION
 8         Any violation of this Order may be punished by appropriate measures
 9 including, without limitation, contempt proceedings and/or monetary sanctions.
10
11 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12
     Dated: February 18, 2020              VENABLE LLP
13
                                           /s/ Sarah S. Brooks
14                                         Sarah S. Brooks (SBN 266292)
                                           Michael P. Sandonato (Pro Hac Vice)
15                                         Edmund J. Haughey (Pro Hac Vice)
                                           Attorneys for Plaintiff and Counterclaim
16                                         Defendant Canon Inc.
17
     Dated: February 18, 2020              MAYER BROWN LLP
18
                                           /s/ Andrew Z. Edelstein
19                                         Andrew Z. Edelstein (SBN 218023)
                                           Gary M. Hnath (Pro Hac Vice)
20                                         Bryan Nese (Pro Hac Vice)
                                           Attorneys for Defendant and Counterclaim
21                                         Plaintiff LD Products, Inc.
22
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24
25 Dated: February 18, 2020
26                                         HON. ROZELLA A. OLIVER
                                           United States Magistrate Judge
27


                                              16
 1                                       EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I,                                 [print or type full name], of
 5                 [print or type full address], declare under penalty of perjury that I
 6 have read in its entirety and understand the Stipulated Protective Order that was
 7 issue by the United States District Court for the Central District of California on
 8 [DATE] in the case of Canon Inc. v. LD Products, Inc., 2:19-cv-02085-AB-RAO.
 9 I agree to comply with and to be bound by all the terms of this Stipulated
10 Protective Order and I understand and acknowledge that failure to so comply could
11 expose me to sanctions and punishment in the nature of contempt. I solemnly
12 promise that I will not disclose in any manner any information or item that is
13 subject to this Stipulated Protective Order to any person or entity except in strict
14 compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District
16 Court for the Central District of California for the purpose of enforcing the terms
17 of this Stipulated Protective Order, even if such enforcement proceedings occur
18 after termination of this action. I hereby appoint                                    [print
19 or type full name] of                                   [print or type full address and
20 telephone number] as my California agent for service of process in connection with
21 this action or any proceedings related to enforcement of this Stipulated Protective
22 Order.
23
24 Date:
25 City and State where sworn and signed:
26 Printed Name:
27 Signature:


                                                17
